Exhibit 10.2

EXECUTION VERSION

ADDITIONAL CREDIT EXTENSION AMENDMENT

(AMENDMENT NO. 5 TO CREDIT AGREEMENT)

ADDITIONAL CREDIT EXTENSION AMENDMENT (AMENDMENT NO. 5 TO CREDIT AGREEMENT)
(this “Fifth Amendment”) dated as of September 24, 2015 to the Credit Agreement
dated as of December 12, 2012 (as amended by Amendment No. 1 to the Credit
Agreement dated as of March 13, 2013, Amendment No. 2 to the Credit Agreement
dated as of May 16, 2013, Amendment No. 3 to the Credit Agreement dated as of
July 11, 2013 and Amendment No. 4 to the Credit Agreement dated as of
October 17, 2014, the “Credit Agreement”), among TEMPUR SEALY INTERNATIONAL,
INC. (formerly known as Tempur-Pedic International Inc., the “Parent”),
TEMPUR-PEDIC MANAGEMENT, LLC (the “Lead Borrower”), TEMPUR-PEDIC NORTH AMERICA,
LLC and TEMPUR PRODUCTION USA, LLC, each as a Borrower, the Guarantors
identified therein, each lender from time to time party thereto (collectively,
the “Lenders” and individually, a “Lender”) and BANK OF AMERICA, N.A., as
Administrative Agent, Swingline Lender and L/C Issuer.

WHEREAS, pursuant to Section 2.20 of the Credit Agreement, the Lead Borrower has
requested Refinancing Term Loans in the form of the Term B-2 Loans (as defined
below) to refinance a portion of the Term B Loans outstanding immediately prior
to the Fifth Amendment Effective Date (as defined below);

WHEREAS, in accordance with Section 2.20 of the Credit Agreement, each of the
entities listed on Schedule 1 hereto under the column “Term B-2 Lenders”
(collectively, the “Term B-2 Lenders”) has agreed, on the terms and conditions
set forth herein, to provide a Term B-2 Loan on the Fifth Amendment Effective
Date in an amount equal to its Term B-2 Commitment (as defined below); and

WHEREAS, the proceeds of the Term B-2 Loans will be applied to refinance a
portion of the Term B Loans outstanding on the Fifth Amendment Effective Date
immediately prior to the effectiveness of this Fifth Amendment, pro rata to all
such Term B Loans (the “Refinanced Term B Loans”), which shall constitute
Refinanced Term Loans for purposes of Section 2.20 of the Credit Agreement;

Accordingly, in consideration of the foregoing and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:

ARTICLE I

DEFINITIONS

Section 1.01 Definitions. Capitalized terms used and not otherwise defined
herein have the meanings assigned to them in the Credit Agreement as amended by
this Fifth Amendment (the “Amended Credit Agreement”).



--------------------------------------------------------------------------------

ARTICLE II

REFINANCING TRANSACTIONS

Section 2.01 Refinancing Transactions.

(a) Subject to the terms and conditions set forth herein, each Term B-2 Lender
severally agrees to make a Term B-2 Loan (the “Term B-2 Loans”) to the Borrowers
on the Fifth Amendment Effective Date in a principal amount equal to its Term
B-2 Commitment. The “Term B-2 Commitment” of any Term B-2 Lender will be the
amount set forth opposite such Term B-2 Lender’s name on Schedule 1 hereto. On
the Fifth Amendment Effective Date, 100% of the net cash proceeds of the Term
B-2 Loans shall be applied to refinance the Refinanced Term B Loans in an equal
principal amount (the “Refinancing”).

(b) Each Term B-2 Lender and the Administrative Agent acknowledges and agrees
that (i) the notice required by Section 2.20(a) of the Credit Agreement is
sufficiently provided hereby, (ii) notwithstanding Section 2.02(a) of the Credit
Agreement, the Borrowers shall provide at least one Business Day’s notice for
any Term B-2 Loans that are to be Eurocurrency Rate Loans and
(iii) Section 3.05(a) shall not apply to any full refinancing of the Term B-2
Loans.

ARTICLE III

AMENDMENTS TO THE CREDIT AGREEMENT

Section 3.01 Amendments to Credit Agreement. Each of the parties hereto agrees
that, effective on the Fifth Amendment Effective Date, the Credit Agreement
shall be amended to delete the stricken text (indicated textually in the same
manner as the following example:) and to add the double-underlined text
(indicated textually in the same manner as the following example:
double-underlined text) as set forth in the pages of the Credit Agreement
attached as Exhibit A hereto.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

Section 4.01 Representations and Warranties. To induce the other parties hereto
to enter into this Fifth Amendment, each Credit Party represents and warrants
for itself and not any other Credit Party to each other party hereto, on and as
of the Fifth Amendment Effective Date, that the following statements are true
and correct in all material respects on and as of the Fifth Amendment Effective
Date:

(a) The execution, delivery and performance by each Credit Party of this Fifth
Amendment, and the performance of the Amended Credit Agreement, have been duly
authorized by all necessary corporate or other organizational action, and do not
and will not contravene the terms of any of such Credit Party’s Organization
Documents.

(b) This Fifth Amendment has been duly executed and delivered by each Credit
Party. Each of this Fifth Amendment and the Amended Credit Agreement constitutes
a legal, valid and binding obligation of each Credit Party, enforceable against
each Credit Party in accordance with its terms, except to the extent the
enforceability thereof may be limited by applicable Debtor Relief Laws affecting
creditors’ rights generally and by equitable principles of law (regardless of
whether enforcement is sought in equity or at law).

 

2



--------------------------------------------------------------------------------

(c) The representations and warranties of the Borrowers and each other Credit
Party contained in Article 6 of the Credit Agreement or any other Credit
Document are true and correct in all material respects on and as of the Fifth
Amendment Effective Date, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they shall be
true and correct in all material respects as of such earlier date and, except
that for purposes of this paragraph, the representations and warranties
contained in subsections (a) and (b) of Section 6.05 of the Credit Agreement
shall be deemed to refer to the most recent statements furnished pursuant to
clauses (a) and (b) respectively, of Section 7.01 of the Credit Agreement.

(d) As of the Fifth Amendment Effective Date, no Default or Event of Default
shall exist immediately before or immediately after giving effect to this Fifth
Amendment, the incurrence of the Term B-2 Loans and the application of the
proceeds thereof to refinance Refinanced Term B Loans.

ARTICLE V

CONDITIONS TO EFFECTIVENESS

Section 5.01 Fifth Amendment Effective Date. This Fifth Amendment shall become
effective as of the first date (the “Fifth Amendment Effective Date”) on which
each of the following conditions shall have been satisfied (provided that the
Fifth Amendment Effective Date shall occur, if at all, prior to September 30,
2015):

(a) Execution and Delivery of this Fifth Amendment. The Administrative Agent
shall have received a counterpart signature page of this Fifth Amendment duly
executed by each of the Credit Parties, the Term B-2 Lenders and the
Administrative Agent.

(b) Payment of Amounts Due.

(i) Concurrently with the making of the Term B-2 Loans hereunder, (a) the
Refinanced Term B Loans shall be refinanced in full, in an aggregate principal
amount (for the avoidance of doubt) equal to the aggregate principal amount of
the Term B-2 Loans and (b) (i) all accrued interest, fees and other amounts
accrued under the Credit Agreement prior to the Fifth Amendment Effective Date
in connection therewith and (ii) all fees required to be paid on or before the
Fifth Amendment Effective Date to the Administrative Agent, any Arranger or any
Lender (if any) shall be paid in full; and

(ii) The Administrative Agent shall have received payment of all reasonable and
documented fees and expenses of counsel for the Administrative Agent as set
forth in Section 11.04 of the Credit Agreement.

(c) Notes. If requested by any Term B-2 Lender at least three (3) Business Days
prior to the Fifth Amendment Effective Date, the Administrative Agent shall have
received a Term B Note executed by the Borrowers in favor of such Term B-2
Lender and reflecting the relevant Term B-2 Loan;

(d) Opinions of Counsel. The Administrative Agent, on behalf of itself and the
Term B-2 Lenders, shall have received opinions of legal counsel to the Credit
Parties in form and substance satisfactory to the Administrative Agent (which
shall cover, in any event, (i) authority, (ii) legality, validity, binding
effect and enforceability of this Fifth Amendment, the Commitment Letter and any
other documents executed in connection herewith (collectively, with the Fifth

 

3



--------------------------------------------------------------------------------

Amendment, the “Fifth Amendment Documents”), (iii) non-contravention of the
Fifth Amendment Documents and the transactions contemplated thereby with the
Organization Documents, specified material agreements (including the Credit
Agreement) and applicable Law, and (iv) reaffirmation of security interests).

(e) Organization Documents, Resolutions, Etc. The Administrative Agent shall
have received the following:

(i) copies of the Organization Documents of each Credit Party certified to be
true and complete as of a recent date by the appropriate Governmental Authority
of the state or other jurisdiction of its incorporation or organization, where
applicable, and certified by a secretary or assistant secretary of such Credit
Party to be true and correct as of the Fifth Amendment Effective Date (or a
certificate of a Responsible Officer certifying that there have been no changes
to such documents and certificates since May 16, 2013 or, if any changes have
been made, appending such amendments to such certificate and certifying that the
attached is a true and complete copy of such documents);

(ii) certificates of resolutions or other action and incumbency certificates of
Responsible Officers of each Credit Party as the Administrative Agent may
reasonably require evidencing the identity, authority and capacity of each
Responsible Officer thereof authorized to act as a Responsible Officer in
connection with this Fifth Amendment (or a certificate of a Responsible Officer
certifying that there have been no changes to such documents and certificates
since May 16, 2013); and

(iii) good standing certificates for each Credit Party as of recent date in its
state of organization or formation.

(f) Loan Notice. Receipt by the Administrative Agent of a Loan Notice requesting
the borrowing of the Term B-2 Loans on the Fifth Amendment Effective Date in
accordance with the requirements of Section 2.02 of the Credit Agreement, as
modified by Section 2.01(b) above.

(g) New Notes Issuance. The 5.625% senior notes of the Parent contemplated to be
issued on the date of financing of the Term B-2 Loans shall have settled and
been issued for net cash proceeds not less than the aggregate principal amount
of the Term B-2 Loans.

(h) Representations and Warranties; No Default. The representations and
warranties set forth in clauses (c) and (d) of Section 4.01 above shall be true
and correct on the Fifth Amendment Effective Date.

Section 5.02 Effects of this Fifth Amendment.

(a) Except as expressly set forth herein, this Fifth Amendment shall not by
implication or otherwise limit, impair, constitute a waiver of or otherwise
affect the rights and remedies of the Lenders or the Administrative Agent under
the existing Credit Agreement or any other Credit Document, and shall not alter,
modify, amend or in any way affect any of the terms, conditions, obligations,
covenants or agreements contained in the existing Credit Agreement or any other
provision of the existing Credit Agreement or of any other Credit Document, all
of which are ratified and affirmed in all respects and shall continue in full
force and effect. Except as expressly set forth herein, nothing herein shall be
deemed to be a waiver, amendment, modification or other change of, any of the
terms, conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other Credit Document in similar or different circumstances.

 

4



--------------------------------------------------------------------------------

(b) From and after the Fifth Amendment Effective Date, each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “hereof”, “herein”, or words
of like import, and each reference to the Credit Agreement in any other Credit
Document shall be deemed a reference to the Credit Agreement as amended hereby.
This Fifth Amendment shall constitute a “Credit Document” and an “Additional
Credit Extension Amendment” for all purposes of the Credit Agreement and the
other Credit Documents.

(c) Each Term B-2 Lender shall be a Lender for purposes of the Credit Documents.

ARTICLE VI

REAFFIRMATION

Section 6.01 Reaffirmation. Notwithstanding the effectiveness of this Fifth
Amendment and the transactions contemplated hereby, (i) each Credit Party
acknowledges and agrees that each Credit Document to which it is a party is
hereby confirmed and ratified and shall remain in full force and effect
according to its respective terms (in the case of the Credit Agreement, as
amended hereby) and (ii) each Guarantor hereby confirms and ratifies its
continuing unconditional obligations as Guarantor under the Credit Agreement
with respect to all of the Obligations.

ARTICLE VII

MISCELLANEOUS

Section 7.01 Governing Law. THIS FIFTH AMENDMENT AND ANY CLAIM, CONTROVERSY OR
DISPUTE ARISING UNDER OR RELATED TO THIS FIFTH AMENDMENT (INCLUDING, WITHOUT
LIMITATION, ANY CLAIMS SOUNDING IN CONTRACT LAW OR TORT LAW ARISING OUT OF THE
SUBJECT MATTER HEREOF) SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAW OF THE STATE OF NEW YORK.

Section 7.02 Costs and Expenses; Indemnity. The Borrowers agree (i) to reimburse
the Administrative Agent and each Term B-2 Lender for its actual and reasonable
costs and expenses in connection with this Fifth Amendment to the extent
required pursuant to Section 11.04 of the Credit Agreement and (ii) that the
indemnification provisions of Section 11.04 of the Credit Agreement shall apply
for the benefit of each Term B-2 Lender and each of its Related Parties (as
defined in the Credit Agreement) as “Indemnitees” and that each such Person
shall constitute an Indemnitee, in each case regardless of whether any Term B-2
Loan is made hereunder, and shall in any event extend to this Amendment and the
other Fifth Amendment Documents (including without limitation the related
Commitment Letter) and the transactions contemplated thereby, including without
limitation the making of the Term B-2 Loans, the use of proceeds thereof and any
other actions taken by the Term B-2 Lender or any of its Related Parties in
connection therewith, in each case as fully as set forth in Section 11.04.

Section 7.03 Counterparts; Effectiveness. This Fifth Amendment may be executed
in any number of counterparts, each of which when so executed and delivered
shall be deemed an original, but all of which together shall constitute one and
the same instrument. Delivery by facsimile or other electronic imaging means of
an executed counterpart of a signature page to this Fifth Amendment shall be
effective as delivery of an original executed counterpart of this Fifth
Amendment.

 

5



--------------------------------------------------------------------------------

Section 7.04 Headings. Section headings herein are included herein for
convenience of reference only and shall not constitute a part hereof for any
other purpose or be given any substantive effect.

[Signature Pages Follow]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Fifth Amendment to be
duly executed and delivered by their respective officers thereunto duly
authorized as of the date first written above.

[The remainder of this page intentionally left blank].

 

7



--------------------------------------------------------------------------------

Tempur Sealy International, Inc. By:  

/s/ BARRY A. HYTINEN

Name:   Barry Hytinen Title:   Executive Vice President and Chief   Financial
Officer

 

S-1



--------------------------------------------------------------------------------

Tempur-Pedic Management, LLC Tempur World, LLC Tempur-Pedic Manufacturing, Inc.
Tempur Production USA, LLC Dawn Sleep Technologies, Inc. Tempur-Pedic Sales,
Inc. Tempur-Pedic North America, LLC Tempur-Pedic Technologies, Inc.
Tempur-Pedic America, LLC Sealy Corporation Sealy Mattress Corporation Sealy
Mattress Company Sealy Mattress Company of Puerto Rico Ohio-Sealy Mattress
Manufacturing Co. Sealy Mattress Company of Kansas City, Inc. Sealy Mattress
Company of Illinois A. Brandwein & Co. Sealy Mattress Company of Albany, Inc.
Sealy of Maryland and Virginia, Inc. Sealy of Minnesota, Inc. Sealy, Inc.   The
Ohio Mattress Company Licensing and       Components Group Sealy Mattress
Manufacturing Company, Inc. Sealy Technology LLC Sealy Texas Management, Inc.

Tempur Sealy International Distribution, LLC,

as Guarantors

By:  

/s/ BARRY A. HYTINEN

Name:   Barry Hytinen Title:   Authorized Officer

 

S-2



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Administrative       Agent and Term B-2 Lender By:  

/s/ THOMAS C. KILCREASE JR.

Name:   Thomas C. Kilcrease Jr. Title:   Senior Vice President

 

S-3



--------------------------------------------------------------------------------

Schedule 1

Term B-2 Commitments

 

Term B-2 Lender    Term B-2 Commitment   Bank of America, N.A.    $
443,812,500.00   

 

S-1



--------------------------------------------------------------------------------

Exhibit A

[Amendments to Credit Agreement attached]

 

S-2